Citation Nr: 0946443	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant is legally entitled to death benefits 
administered by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Appellant alleges that her deceased spouse had qualifying 
Philippine service with the U.S. Armed Forces beginning in 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The service department has certified that the Appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  


CONCLUSION OF LAW

The Appellant's deceased spouse did not have qualifying 
service, and the Appellant is not eligible for VA death 
benefits.  38 U.S.C.A. §§ 101, 1310, 1318, 1541, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


As the facts are not disputed, that is, accepting the facts 
as stated by the Appellant, and as the law is dispositive, 
the provisions of the VCAA do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Legal Principles 

To establish basic eligibility for death benefits, namely, 
dependency and indemnity compensation, including the cause of 
death, accrued benefits, and death pension, administered by 
the United States Department of Veterans Affairs, the 
claimant must be the surviving spouse of a "Veteran" who 
served in the active military, naval, or air service.  38 
U.S.C.A. §§ 1310, 1318, 1541, 5121.

A "Veteran" is a person who served in the Armed Forces of 
the United States, that is, active military, naval, or air 
service, and who was discharged or released therefore under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full-time duty 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  



Except for service in the Regular Philippine Scouts, service 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service as a 
Veteran of the Armed Forces of the United States for the 
purpose of establishing eligibility for VA dependency and 
indemnity compensation, including the cause of death, and for 
accrued benefits, but not for pension.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody or, if the copy was 
submitted by an accredited agent, attorney or service 
organization representative who has successfully completed 
VA-prescribed training on military records, and who certifies 
that it is a true and exact copy of either an original 
document or of a copy issued by the service department or a 
public custodian of records; and (2) The document contains 
needed information as to length, time and character of 
service; and (3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  

The findings of the service department are binding on VA for 
the purpose of establishing service in the U. S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis 

The Appellant has submitted a letter from a former U.S. Army 
officer, who stated that he recruited the Appellant's 
deceased spouse to assist his company in 1945 and a copy of a 
black and white photograph showing the officer and the 
Appellant's spouse.  She has indicated that she does not have 
any documents pertinent to her spouse's alleged military 
service. 

The RO sought verification of service of the Appellant's 
deceased spouse from the National Personnel Records Center, a 
component of a U. S. service department.  

The National Personnel Records Center then certified that the 
Appellant's deceased spouse had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

The Appellant has not identified any additional evidence, 
pertaining to the question of qualifying service, and she has 
not provided any additional evidence that her deceased spouse 
used a different name or a different variation of his name in 
service to submit to the service department for review under 
the duty to assist.  See Canlas v. Nicholson, 21 Vet. App. 
312, 316-18 (2007) (in regard to certifying Philippine 
service, the duty to assist requires VA to "obtain records 
relevant to the adjudication for a claim" where the 
qualifying service is in doubt and "the claimant adequately 
identifies such records to the Secretary"); see Capellan v. 
Peake, 539 F.3d 1373 (2008) (A period of service must be 
determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
evidence of record."). 

As for the statement of the former Army officer, attesting 
that in 1945 he recruited the Appellant's spouse to assist 
his company, Service Company of the 158th Regimental Combat 
Team, during three separate campaigns against the Japanese, 
and that he was a very good aid and a soldier for the 
remainder of the war, although the statement is suggestive of 
qualifying service, the statement is not an original document 
or copy of an original document issued by the service 
department.  And the evidence is not the type of evidence 
that is acceptable under 38 C.F.R. § 3.203 as evidence of 
service. 

Without evidence that the Appellant's deceased spouse had 
qualifying service in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, the Appellant is not legally 
entitled to death benefits, namely, dependency and indemnity 
compensation, including service connection for the cause of 
death, and accrued benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.  

And whether or not the Appellant's spouse had qualifying 
service, in this case, he did not, as a matter of law, in 
either event, the Appellant is excluded as a proper claimant 
for death pension as service in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is not recognized 
service for the purpose of establishing eligibility for death 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

                                                                     
(The Order follows on the next page.).





ORDER

As the Appellant is not legally entitled to death benefits 
administered by the Department of Veterans Affairs, the 
appeal is denied.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


